Opinion issued April 10, 2014




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-14-00060-CR
                            ———————————
                         VAN WATSON, JR., Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee



                    On Appeal from the 180th District Court
                            Harris County, Texas
                        Trial Court Cause No. 699312


                          MEMORANDUM OPINION

      Appellant, Van Watson, Jr., pleaded guilty to the felony offense of

aggravated sexual assault of a child and the trial court sentenced appellant to thirty

years’ confinement. See TEX. PENAL CODE ANN. § 22.021 (West Supp. 2013); see

also In re Watson, No. 01-11-00626-CR, 2011 WL 3820953, at *1 (Tex. App.—
Houston [1st Dist.] Aug. 25, 2011, orig. proceeding) (mem. op., not designated for

publication) (noting that appellant was convicted of felony offense of sexual

assault of a child). Appellant later filed a “motion for nunc pro tunc to correct

judgment and sentence.” The trial court denied the motion and appellant now

attempts to appeal from the trial court’s order denying his motion for judgment

nunc pro tunc. We dismiss the appeal.

      The denial of a motion for judgment nunc pro tunc is not an appealable

order. See Lozano v. State, No. 01-13-00180-CR, 2013 WL 2106570, at *1 (Tex.

App.—Houston [1st Dist.] May 14, 2013, no pet.) (mem. op., not designated for

publication); Zelaya v. State, Nos. 01-11-00977-CR, 01-11-00978-CR, 01-11-

00979-CR, 2013 WL 127439, at *1 (Tex. App.—Houston [1st Dist.] Jan. 10, 2013,

no pet.) (mem. op., not designated for publication); Everett v. State, 82 S.W.3d
735, 735 (Tex. App.—Waco 2002, pet. dism’d).

      Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R.

APP. P. 43.2(f). We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Higley, and Sharp.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2